DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 should read “1.	(Currently Amended) A nursing garment”, because claim 1 has been amended in line 11.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "the body" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12, recites “the body comprises a stretchable fabric”, renders the claim indefinite because it is unclear the body of a front, back, a placket a zipper or the button is applicant referring too. And how stretch of fabric is considered to be stretchable fabric?  For the purpose of examination and as best understood the limitation is interpreted to mean “the nursing garment having a body comprises a stretchable fabric”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-11, 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Gerber (3311926).

Regarding claims 1, 11, 18, a garment (fig.1), comprising: a body (fig.1) having a front and a back, the body comprising a neck opening; a left arm opening; a right arm opening; a lower opening; an upper placket comprising an inner edge coupled with the front of the body, an outer edge (fig.1), and at least one buttonhole (56); a lower placket comprising an inner edge coupled with the front of the body, an outer edge, and at least one button operable to couple with the at least one buttonhole (54); 
a first zipper member (48) coupled to either the upper placket and the front of the body; and a second zipper member (32) coupled to the lower placket, the second zipper member being operable to couple with the first zipper member (fig.1), but Gerber does not disclose a functional limitation such as the upper placket and the lower placket are separable to allow an infant to nurse.  However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to recognize that the garment of Gerber is configured to provide as the claimed invention since the functional limitations do not deemed to any structural limitations distinguishable over the cited prior art. In this case, the garment is configured to use as a nursing garment, such modification would be considered a mere design choice and intended use involves routine skill in the art of wearing a garment.
Regarding claims 2-10, Gerber discloses the nursing garment of claim 1, wherein the upper placket substantially obscures the view of the first zipper member and the second zipper member when the upper placket is coupled to the lower placket (fig.1); wherein the upper placket and the lower placket extend equal distances from the neck opening down the front (fig.1); wherein the upper placket and the lower placket are located on the front of the body substantially equidistance from the left arm opening and the right arm opening (fig.1); wherein the upper placket and the lower placket are located on the front of the body and offset toward one of the left arm opening and the right arm opening (fig.1); wherein the first zipper member extends from below the at least one buttonhole and wherein the second zipper extends from below the at least one button (fig.1); wherein the at least one button comprises a second button on the lower placket, the second button being positioned below the at least one button; the at least one buttonhole comprises a second buttonhole on the upper placket, the second buttonhole being positioned below the at least one buttonhole; and the second button and the second buttonhole are operable to couple together (fig.1; wherein the first zipper member extends from below the second buttonhole and wherein the second zipper member extends from below the second button (fig.1); wherein the at least one button comprises a third button on the lower placket, the third button being positioned below the second button; the at least one buttonhole comprises a third buttonhole on the upper placket, the third buttonhole being positioned below the second buttonhole; and the third button and the third buttonhole are operable to couple together (fig.1); 
10. The nursing garment of claim 9, wherein: the at least one button comprises a fourth button on the lower placket, the fourth button being positioned below the third button; the at least one buttonhole comprises a fourth buttonhole on the upper placket, the fourth buttonhole being positioned below the third buttonhole; and the fourth button and the fourth buttonhole are operable to couple together (fig.1).
Regarding claims 13-17, Gerber discloses wherein the first zipper member extends from below the at least one buttonhole, wherein the second zipper extends from below the at least one button, and wherein the upper placket and the lower placket extend equal distances from the neck opening on the front panel down the front panel (fig.1-2);
 wherein the at least one button comprises a second button on the lower placket, the second button being positioned below the at least one button; the at least one buttonhole comprises a second buttonhole on the upper placket, the second buttonhole being positioned below the at least one buttonhole; and the second button and the second buttonhole are operable to coupled together (fig.1-2); wherein the first zipper member extends from below the second buttonhole and wherein the second zipper extends from below the second button (fig.1-2).; wherein the buttonholes comprise a reinforced stitched perimeter (fig.1-2); wherein the first zipper member is coupled to the upper placket and the second zipper member is coupled to the lower placket and wherein the upper placket obscures the view of the first zipper member and the second zipper member when joined together (fig.1-2).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Gerber (3311926) in view of Sanders (2004/0177429).

Regarding claim 12, Gerber discloses the garment is made of fabric material. But Gerber does not explicitly disclose the garment is made of stretchable fabric (col.2, lines 16-18).  However, Sanders teaches another similar garment (fig.1) is made by cotton material (par [0024]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide cotton material for garment of Gerber as taught by Sanders in order to provide more stretchable and comfortable for the garment.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY K TRIEU whose telephone number is (571)270-3495. The examiner can normally be reached 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Timothy K Trieu/Primary Examiner, Art Unit 3732